Citation Nr: 1541149	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  11-19 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for the service-connected left knee degenerative joint disease status post patella tendon rupture repair.

2. Entitlement to a rating in excess of 10 percent for the service-connected right knee degenerative joint disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to July 2001.

These matters come before the Board of Veterans Appeals (Board) on appeal from Department of Veterans Affairs (VA) Regional Office (RO) decisions dated in July 2009 and January 2010.

In August 2012, the Veteran testified at a videoconference hearing held before the undersigned Acting Veterans Law Judge; a transcript of this hearing is associated with the claims file.

In May 2013, the Board remanded the Veteran's claim for additional development.  The claim has since been returned to the Board for further appellate action.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998). 


FINDING OF FACT

The Veteran's service-connected right and left knee conditions cause loss of flexion to no less than 110 degrees, even considering pain, and do not result in recurrent subluxation or lateral instability.



CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 10 percent for the service-connected left knee degenerative joint disease status post patella tendon rupture repair have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71a, Diagnostic Code 5260 (2014).

2. The criteria for an evaluation in excess of 10 percent for the service-connected right knee degenerative joint disease have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71a, Diagnostic Code 5260 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2014).

The Veteran has a 10 percent rating for his left knee degenerative joint disease status post patella tendon rupture repair under Diagnostic Code 5010-5260 and a 10 percent rating for his status post right knee patella tendon rupture repair under Diagnostic Code 5299-5260.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27.

Under Diagnostic Code 5260, a 10 percent rating is warranted where flexion is limited to 45 degrees, a 20 percent rating is warranted where flexion is limited to 30 degrees, and a 30 percent rating is warranted where flexion is limited to 15 degrees.

When an evaluation of a disability is based on limitation of motion, the Board must also consider in conjunction with the otherwise applicable diagnostic code any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 CF R §§ 4.40 and 4.45.  DeLuca v. Brown 8 Vet App 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination pain on movement, swelling, and deformity or atrophy of disuse.  The provisions of 38 C F R § 4.40 state that disability of the musculoskeletal system is primarily the inability due to damage or inflammation in parts of the system to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant 38 C F R § 4 40, Johnston v. Brown 10 Vet App 80 85 (1997).

The Veteran underwent a VA examination of in December 2009.  With respect to his left knee, he reported giving way, pain, stiffness, decreased speed of joint motion, and weakness, but not instability, incoordination, or episodes of dislocation or subluxation.  He reported weekly flare ups precipitated by strenuous activity or walking too far.  He reported being unable to stand for more than a few minutes and being unable to walk more than a quarter mile.  The examiner noted the Veteran walked with a cane.  On examination, the examiner found tenderness and abnormal motion in both knees, as well as guarding of movement in the left knee.  There was no instability or meniscus abnormality, but the Veteran did have subpatellar tenderness in both knees.  On range of motion testing, the Veteran was able to flex his left knee to 120 degrees and his right knee to 130 degrees, with objective evidence of pain with active motion in both knees.  There was no additional limitation after three repetitions.

A December 2009 VA treatment record reflects that the Veteran had flexion to 110 degrees bilaterally with no instability detected.  He was prescribed a medial unloader brace for his right knee.

On VA examination in March 2009 the Veteran reported pain, stiffness, weakness, and difficulty going up stairs.  He reported giving way, instability, pain, stiffness, weakness, and decreased speed of joint motion, but no flare-ups.  He reported being able to stand for 15-30 minutes, walk a quarter of a mile.  He reported using a cane.  On examination, the examiner found no instability, patellar abnormality, or meniscus abnormality in either knee.  Flexion in both knees was to 135 degrees with normal extension.  There was objective evidence of pain with active motion but no additional limitation after three repetitions.

In February 2010 the Veteran underwent a disability examination in connection with his Social Security disability claim.  With respect to his knees, the Veteran reported pain on weightbearing.  On examination, he was found to have full and unlimited mobility in his knees.

A January 2011 VA treatment note reflects that the Veteran reported he wears a right knee brace that helps to some degree and wears an elastic support on his left knee.  On physical examination, he was noted to have full extension with moderate discomfort with hyperflexion passively and actively.  The knees were stable with general tenderness medially and laterally.  He had good muscle strength and no patellofemoral crepitation.

At his August 2012 Board hearing the Veteran reported he has to help himself up and down from a sitting position due to his knees.  He stated that sometimes his knees caps swell and there's clicking and grinding.  He stated that his knees sometimes lock.  He reported that his knees sometimes give out while walking, which is why he wears braces.

The Veteran underwent another VA examination in June 2013.  He reported flare-ups of knee pain that affect function.  On range of motion testing, he demonstrated right and left knee flexion to 110 degrees with pain beginning at the end point and normal extension.  There was no additional loss of range of motion after repetitive use, but he did have less movement than normal; pain on movement; and interference with sitting, standing, and weight-bearing.  He had pain on palpation.  Anterior, posterior, and medial-lateral instability testing was all normal.  There was further no evidence or history of recurrent patellar subluxation/dislocation.  The Veteran was noted not to have a meniscal condition.  The Veteran reported difficulty lifting, climbing, bending, walking, and standing for prolonged periods due to his knee condition.

The Board finds that the Veteran is not entitled to a rating in excess of 10 percent for either knee based on limitation of motion.  For a higher rating under Diagnostic Code 5260, flexion must be limited to 30 degrees or less.  However, the Veteran's flexion has consistently been measured to far greater.  On VA examination in December 2009 his flexion was measured to 120 degrees on the left and 130 degrees on the right, a December 2009 VA treatment record reflects flexion to 110 degrees bilaterally, on VA examination in March 2009 his flexion was measured to 135 degrees bilaterally, a February 2010 disability examination noted full and unlimited mobility in his knees, and on VA examination in June 2013 his flexion was measured to 110 degrees bilaterally.  In lay testimony, the Veteran has reported loss of range of motion in his knees, but has not indicated his flexion is limited to 30 degrees or less.

The Board acknowledges the Veteran's reports of pain with motion of the knees, and notes that objective evidence of pain was noted at each of his VA examinations.  However, the Veteran was able to flex his knees to at least 110 degrees at each examination either prior to or despite experiencing pain.  Further, he was not noted to have any additional loss of range of motion on repetitive use testing.  The Board notes that the Veteran was noted to have less movement than normal; pain on movement; and interference with sitting, standing, and weight-bearing after repetitive use at his 2013 VA examination.  The Veteran has also reported prolonged use cause flare-ups of pain.  The Board further acknowledges the Veteran's complaints of difficulty with prolonged ambulation and sitting and standing.  However, the Board finds that even considering those complaints, the Veteran's functional loss in his knees does not more closely approximate the criteria for a rating in excess of 10 percent for either knee.

The Board has also specifically considered whether the Veteran is entitled to a separate rating under Diagnostic Code 5257 for recurrent subluxation or lateral instability.  Although the Veteran has testified that his knees sometimes give out while walking, the Board finds that objective medical testing has consistently not shown recurrent subluxation or lateral instability.  On VA examination in December 2009, March 2009, and June 2013 examiners founds no instability in either knee.  Specifically, in June 2013, anterior, posterior, and medial-lateral instability testing were all normal.  The Board acknowledges that the Veteran was prescribed a right knee brace.  However, even at the VA appointment where the brace was prescribed in December 2009, the doctor noted that no instability of the knees was detected.  The Board has considered the Veteran's lay statements regarding "giving way" of his knees, and notes he is competent to offer such testimony.  However, the Board finds the objective medical testing of record revealing no instability to be more probative than the Veteran's lay statements as to whether the Veteran has lateral instability as contemplated by the diagnostic code.  The evidence further does not support that the Veteran has recurrent subluxation of either knee.  Thus, the Board finds that a separate rating under Diagnostic Code 5257 is not warranted.

The Board also notes that the Veteran testified his knees sometimes "lock."  However, the objective medical evidence does not support that the Veteran has dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint such that a rating under Diagnostic Code 5258 would be warranted.

The Board has also considered whether referral for consideration of an extraschedular rating is warranted for the Veteran's service-connected right and left knee disabilities.  38 C.F.R. § 3.321(b)(1).  The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  

In this case, the medical evidence fails to show anything unique or unusual about the Veteran's service-connected right and left knee disabilities that would render the schedular criteria inadequate.  The Veteran's symptoms, including decreased flexion, pain, tenderness, and difficulty with prolonged ambulation are contemplated in the rating assigned.  As such, it would not be found that his disability met the "governing norms" of an extraschedular rating.  Accordingly, referral for consideration of an extraschedular rating is not warranted.  Moreover, even if it were argued that the schedular rating criteria were inadequate, the Board finds no reason to refer the case to the Compensation and Pension Service to consider whether an extra-schedular rating is warranted.  In this case, the evidence does not show hospitalization due to the Veteran's right and left knee disabilities.  In addition, the Board finds the record does not reflect that the Veteran's right and left knee disabilities markedly interfere with his ability to work, although the 2013 VA examiner did note that his knee conditions cause him difficulty lifting, climbing, bending, walking, and standing for prolonged periods.  See 38 C.F.R. § 4.1 (indicating that generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability).  

The manifestations of the Veteran's disability are considered by the schedular rating.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111 (2008).  

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   A notice letter was sent to the Veteran in June 2009, prior to the initial adjudication of the claim on appeal.  The letter informed the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The letter also addressed VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's VA treatment records and Social Security disability records.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded a VA medical examination in March 2009, December 2009, and July 2013.  The examiners, medical professionals, listened to the Veteran's assertions and performed the necessary tests.  The examiners provided the Board with sufficient information to rate the Veteran's disability.  Therefore, the Board finds that the examinations are adequate and contain sufficient information to decide the issues on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


ORDER

A rating in excess of 10 percent for the service-connected left knee degenerative joint disease status post patella tendon rupture repair is denied.

A rating in excess of 10 percent for the service-connected right knee degenerative joint disease is denied.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


